DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 07/14/2021.  Claims 1-19 and 21 are pending, with claims 12-19 withdrawn from consideration.  Claims 1-11 and 21 are examined below.  The earliest effective filing date of the present application is 03/23/2010.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and on proximity of the mobile device. . . .” in line 23.  This renders the claim(s) indefinite as it is unclear to the examiner what “on proximity” means.  The examiner has interpreted this as “in proximity” as is commonly referred to.  The examiner recommends amending the claim to “in proximity” or the like.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9-11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 2010/0201536 to Robertson et al. (“Robertson”) in view of U.S. Pat. Pub. No. 2010/0191551 to Drance et al. (“Drance”) in view of U.S. Pat. Pub. No. 2011/0137928 to Engle et al. (“Engle”).

With regard to claim 1, Robertson discloses the claimed computer-implemented method comprising: 
 	receiving, by one or more computing systems, a request for user access to a secure location in a building of an entity, the request initiated remotely from the secure location , the user access to the secure location controlled at least in part by a computing device associated with the entity1 (see Fig. 2, 202, where the remote user requests access to hotel room (e.g. the claimed “secure location”), which is inside the building of the hotel entity; see also [0011], “As such, it will be understood that many of the descriptions herein are meant for illustrative purposes and that the concepts herein are generally applicable to a general safety and security access system and are not limited to only a hotel room access system. Examples of other structures for which the novel access system may be adapted include other rooms within a hotel (i.e. workout rooms, pools, VIP lounges), office buildings, school/university buildings, warehouses, and portions thereof, event ticket gates/turnstiles, movie theatres, safety deposit boxes, mailboxes, lockers, or other enclosures for which providing selective user access is desired.”; see [0026] “Preferably, a phone number or e-mail address [i.e. “user identifier”] corresponding to the user's wireless device is submitted along with the booking information.”); 
 	detecting, by at least one of the one or more computing systems, that a mobile device has arrived to the building (see [0027-28] “However, in the illustrative form, the user is assigned a specific room [by the computing system] automatically upon arriving at the hotel.  [This is the claimed “detecting step”.] This occurs as a result of the wireless device 24 associated with the user transmitting a check-in request to server 60 (stage 206).  The check-in request is preferably triggered by the user's wireless device 24 detecting a proximity node 50 within the hotel indicated by the hotel identifier of the confirmation message during the timeframe indicated by the check-in/checkout dates.” (emphasis added); the examiner notes that the computer system detects that the mobile device has arrived at the building based on [some entity, specifically the mobile device] transmitting the check-in request, where the check-in request is triggered based on a comparison of the mobile phone location and the geolocation of the building) or (ii) notification information received by the at least one of the one or more computing systems from a computing node at the secure location (see [0027-28] “Alternatively, the check-in request may be transmitted via an electronic kiosk in the hotel lobby, or an actual in-person check-in entered by a hotel representative.  It is preferred that the check-in request be sent over data network 12 to server 60, however, it and others described herein may be sent through a local or private hotel network accessible by wireless device 24.”); 
 	determining, by at least one of the one or more computing systems and upon detecting that the mobile device has arrived at the secure location, an association between the mobile device and the request based at least in part on the user identifier (see e.g. [0028-29] where the request is received [i.e. detecting mobile device arrived at building] and then linked to the mobile device of the user, as the details of said room are sent to the user’s wireless device by server of hotel entity); 
 	accessing, by at least one of the one or more computing systems, and based at least in part on the detecting that the mobile device has arrived to the building, a user profile associated with the mobile device (see [0028] where the room is assigned based on this data, and further where the room is assigned by accessing the “user profile” such as the reservation request that indicates the user preferences/profile and contact information; [0031]; [0040]; see abstract, where the user “has arrived at the building” when the user device is in proximity to the structure or building [0027]); 
 	determining, by at least one of the one or more computing systems, an authorization of the user access to the secure location based at least in part on the user profile (see [0026] where authorization, or confirmation information, is determined based on the user profile ); and
 	generating, by at least one of the one or more computing systems and based on the authorization, a set of instructions (see e.g. [0025-26], for the generated instructions the examiner refers to for instance identifier of hotel, the room requested/reserved, check in date, check out date) allowing the computing device to provide the user access to the secure location in the building based at least in part on the computing device receiving the set of instructions and on proximity of the mobile device and the computing device (see [0026], where this occurs “Subsequent to receiving the confirmation information,” which is “after the detecting” step, as claimed, where the mobile device receives the confirmation message, the confirmation message including such claimed “personalized code” as a phone number, email 
 	generating, by at least one of the one or more computing systems an electronic code for the request based at least in part on the data (), the electronic code allowing the computing device to provide the user access to the secure location based at least in part on the computing device receiving the electronic code (see e.g. [0027-28] “However, in the illustrative form, the user is assigned a specific room automatically upon arriving at the hotel.  This occurs as a result of the wireless device 24 associated with the user transmitting a check-in request to server 60 (stage 206).  The check-in request is preferably triggered by the user's wireless device 24 detecting a proximity node 50 within the hotel indicated by the hotel identifier of the confirmation message during the timeframe indicated by the check-in/checkout dates.  Alternatively, the check-in request may be transmitted via an electronic kiosk in the hotel lobby, or an actual in-person check-in entered by a hotel representative.  It is preferred that the check-in request be sent over data network 12 to server 60, however, it and others described herein may be sent through a local or private hotel network accessible by wireless device 24. [0028] Upon receiving a check-in request, server 60 assigns a room matching the reservation of the user (stage 208).  In the preferred form, this is accomplished by server 60 which interfaces with the hotel's management system.  In addition, the server 60 associates the key code from the user's confirmation message with the assigned room.  In an alternate form, step 208 may be omitted and the access system 20 may simply automatically assign a room to the user, as described above with respect to step 208, on the day of check-in absent an indication of the user's presence at the hotel or the like.”; the examiner interprets the generation of the specific room that matches the user reservation, and thereby creating an association between the room number and the key provided to the user in the confirmation message, as the claimed generated for the request.” (emphasis added).  The examiner notes that a “unique key or code” may be provided to the mobile device of the user, but this is not “for the request” or tied to the transaction at all.  See [0027] “In order to allow the user to access their room, a specific room must be assigned to the user.”  See further [0028] “In addition, the server 60 associates the key code from the user's confirmation message with the assigned room.”  The examiner now interprets the “assigned room” code as the claimed “electronic code”); and 
 	sending, by at least one of the one or more computing systems, the set of instructions to the computing device ([0029] The details of the assigned room, including its number and location, are then sent in a return message to the user's wireless device 24 by server 60 (stage 210).  This enables the user to send an electronic request for access to the hotel room using wireless device 24.), the electronic code provided based at least in part on the association between the mobile device and the request and after the detecting that the mobile device has arrived to the secure location, the user access to the secure location being authorized based at least in part on the electronic code being provided (see e.g. [0029] “The details of the assigned room, including its number and location, are then sent in a return message to the user's wireless device 24 by server 60 (stage 210).  This enables the user to send an electronic request for access to the hotel room using wireless device 24.  In one form, an IP address is provided for sending the access request to.  This address may be that of either server 60 or the lock control unit 42.  The process ends at end point 212.  It shall be appreciated that this process may be modified to accommodate more than one authorized hotel guest per room, such as having two wireless devices authorized to enter the same hotel room, or allowing a current guest to authorize the wireless device of another to access the hotel room for any portion of their remaining stay.” (emphasis added)).
 	Robertson is silent regarding: 
	Receiving, by at least one of the one or more computing system and from a mobile device, first geolocation data that corresponds to the mobile device; 

 	Generating, by at least one of the one or more computing systems, an electronic code based on detecting that the user has arrived at the secure location, the electronic code allowing the user access to the secure location.
	Sending by at least one of the one or more computing system and not by the mobile device, the set of instructions to the computing device.
 	However, Drance teaches at e.g. Fig. 4B, [0007], [0037, 47, 43, 44, 46, 50, 51, 54] that it would have been obvious to one of ordinary skill in the location-based services art to include add the ability to receive geolocation data of mobile device (see Fig. 4B, [0043], [0044]), compare the location of mobile device with secure location (see [0044] determining the user is nearby such as “within a predetermined distance of the hotel”), and upon detecting that the mobile device is nearby some sort of defined location for the secure location ([0044]), generating and providing access to an electronic code based on access data from the user profile (see Fig. 4B, [0043-44], [0046] seen where user has access to secure location via electronic codes that are generated in response to the user profile data indicating that, for instance, the user wants to have the temperature set to a specific degree code, bath settings code; see further [0007] and [0054] where upon checking in at Fig. 4B, the user is provided with a generated “electronic key” and “In this scenario, the key can be securely transmitted to the electronic device through, for example, a secure wireless network.  Further see [0037, 47, 49, 50, 51] to show that the user can check in, and then send a request to the hotel system, where the hotel system, upon the user being determined to be an authorized user, then sends the request to the associated device in the room for instance, or the lock.  The examiner notes that the mobile device of the user does not send the request to the “computing device” associated with the room in this example, as the “hotel system” of [0049] sends this information to the computing device of the hotel.   As an illustration, this may allow a user to proceed directly to their room rather than necessitating a trip to the front desk to pick up their room key.”), where this is beneficial so that information of the user can be automatically determined based upon an indication that the geolocation of the user is associated with (nearby, at, within a radius geofence of, etc.) the secure location and so that 
	Therefore, it would have been obvious to one of ordinary skill in the electronic ordering art, at the time of invention, to modify Robertson’s secure access system, with the ability to determine a location of the mobile device and determine that the location of the mobile device is near the secure location, and then further automatically performing actions such as generating a key and providing the key to the user, where this is beneficial as “this may allow a user to proceed directly to their room rather than necessitating a trip to the front desk to pick up their room key.”  See Drance, [0054].
 	Engle teaches at e.g. [0021] that it would have been obvious in the merchant art to include the ability to have a merchant profile, where the merchant profile stores geolocation data of the merchant, such as a street address, city, state, etc., where this is beneficial in order to provide more data to further assist in identifying the merchant and related activities.  
	Therefore, it would have been obvious to one of ordinary skill in the merchant art at the time of filing to modify the combination of Robertson and Drance, as combined above, to include a merchant profile that stores geolocation data of the merchant, where this is performed in order to provide more data to further assist in identifying the merchant and related activities.

With regard to claim 2, Robertson further discloses where the electronic code is generated based at least in part on the biometric data2 available from the user profile (see [0027] where the profile includes a wireless device identifier as this information is known, where the wireless device identifier is biometric data of the user).

With regard to claim 3, Robertson further discloses where the user access to the secure space location is provided based at least in part on a comparison of biometric from the user profile and second biometric data received from the mobile device, the second biometric data being received after the mobile device having arrived to the secure 3 (see [0027] as explained above; see also [0028] where the system matches the information from the booking with the user having arrived at the secure location).

With regard to claim 6, Robertson further discloses where the electronic code is provided to the mobile device and allows the mobile device to transmit a signal to the computing device, wherein the signal causes the computing device to provide access to the secure space location (see [0034]).

With regard to claim 7, Robertson further discloses where the one or more computing systems comprise the computing device, wherein the association between the mobile device and the request is determined by at least requesting and receiving, by the computing device, a user identifier from the mobile device based at least in part on the detecting that the mobile device has arrived to the secure location, and wherein the user profile is accessed based at least in part on the user identifier (see [0034]).

With regard to claim 9, Robertson further discloses where the request is initiated remotely from at least one of: a user computing device or the mobile device (see e.g. [0025]).

With regard to claim 10, Robertson further discloses where the set of instructions includes a personal id number, such as shown in [0026] “a hotel identifier, user identifier, and a unique key or code.”  
 		Drance further teaches at e.g. [0054] and Fig. 4A, where the electronic code is provided to the user and where  further discloses where after detecting that the mobile device has arrived at the location, the electronic code is provided to the mobile device, and comprises a number predefined in the user profile and associated with a user authentication (see e.g. [0054]; see Fig. 4A where this is the electronic key is based on the conf# as provided, where the conf# is predefined in the user profile) where this is beneficial so that information of the user can be 


With regard to claim 11, Robertson further discloses where the one of the one or more computing systems comprises a receiver at the secure location associated with the entity, and wherein detecting that the mobile device has arrived to the secure location comprises receiving, by the receiver, a signal broadcast from the mobile device (see e.g. [0022]).

With regard to claim 21, Robertson further discloses where detecting that the mobile device has arrived comprises detecting arrival to an area that comprising the computing device (see [0027]), and wherein the user access is provided by the computing device based at least in part on a detection, subsequent to the set of instructions being sent to the computing device, of a proximity in the area between the computing device and the mobile device (see [0027-29]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson, Drance, Engle, in further view of U.S. Pat. Pub. No. 2006/0165060 to Dua (“Dua”).

With regard to claims 4 and 5, Robertson is silent regarding where the biometric data that is received from the mobile device comprises data generated by at least one of: an optical sensor, an audio sensor, or a fingerprint sensor of the mobile device, and further where the biometric data allows for data to be sent from mobile device.  
 	However, Dua teaches at e.g. [0414]
 	where the biometric data that is received from the mobile device comprises data generated by at least one of: an optical sensor, an audio sensor, or a fingerprint sensor of the mobile device (see [0414] fingerprint scanner on mobile device), and further where the biometric data allows for data to be sent from mobile device (abstract, where transaction is able to be processed which includes sending data between mobile device and server when authentication is approved), where this is performed in order to provide various ways (and one-way, two-way, and three-way authentication) for a user to be approved for the use of the wallet for a transaction.  Therefore, it would have been obvious to one of ordinary skill in the mobile payment art at the time of the invention to modify the disclosure of Robertson to include biometric reader at mobile device, where this is performed in order to provide various ways (and one-way, two-way, and three-way authentication) for a user to be approved for the use of the wallet for a transaction.  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson, Drance, Engle, in view of U.S. Pat. Pub. No. 2002/0029258 to Mousseau et al. (“Mousseau”). 

With regard to claim 8, Robertson further discloses where the electronic code is personalized based at least in part on biometric data4 from the user profile, wherein the electronic code is provided by at least transmitting the electronic code from the computing device to the mobile device over a local area network (see e.g. [0026] where confirmation message including “unique key or code” is sent to user’s mobile device, where the unique key or code was generated by the system for accessing the secured structure, specifically based on the biometric information of the user device identification(s); [0028]; [0036]), and wherein the user access to the secure location is provided based at least in part on a comparison of the biometric data from the user profile and biometric data received from the mobile device over the local area network in response to the transmitting of the electronic code to the mobile device (see e.g. [0026] where confirmation message including “unique key or code” is sent to user’s mobile device, where the unique key or code was generated by the system for accessing the secured structure; [0028]; [0036]).  See where Robertson discusses that the computing device can communicate with the mobile device over a network at abstract, [0014], [0015], [0018], [0020-21] etc.  However, Robertson does not explicitly disclose the use of a LAN to transmit data to a user device.  Mousseau teaches at e.g. [0026]-[0027] that it would have been obvious to one of ordinary skill in the mobile transmission art to include the ability to have a mobile device coupled to a LAN where a computer system can transmit data to the mobile device over the LAN, where this is performed in order to communicate over the required networks of any given system so that communication is enabled and optimized.  Therefore it would have been obvious to one of ordinary skill in the mobile device transmission art at the time of the invention to modify the teachings of Robertson to include the ability to have a mobile device coupled to a LAN where a 

Response to Arguments
Applicant’s arguments filed on 07/14/2021 have been considered but are not persuasive. 
The examiner has withdrawn the previously-made 112 rejections. 
Applicant’s arguments regarding the prior art rejections are not persuasive.  The examiner has fully addressed the arguments and amendments in the rejection above.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that “a computing device associated with the entity” could be any computing device associated with, for instance, the hotel.  This does not necessarily have to be the lock that controls a most direct access to the secure location.  
        2 The examiner notes that in claim 1 the “biometric data” is not required, and the examiner has applied art to the “a personalized code” aspect of the user profile—not the biometric data.  Therefore, anything relying on there being biometric data associated with the user is not granted patentable weight as this is not required in the claim.  
        3 The examiner notes that in claim 1 the “biometric data” is not required, and the examiner has applied art to the “a personalized code” aspect of the user profile—not the biometric data.  Therefore, anything relying on there being biometric data associated with the user is not granted patentable weight as this is not required in the claim.  
        
        4 The examiner notes that in claim 1 the “biometric data” is not required, and the examiner has applied art to the “a personalized code” aspect of the user profile—not the biometric data.  Therefore, anything relying on there being biometric data associated with the user is not granted patentable weight as this is not required in the claim.